DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 12/1/2020 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the threaded bolt” at the end of claim 17.  However, claim 17 depends from claim 12, and claim 12 recites a plurality of threaded bolts.  Therefore, it is not clear which “threaded bolt” from claim 12 is referred to with the phrase “the threaded bolt” in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0284585 by Kobayashi in view of U.S. 2004/0020520 by Kim in view of U.S. 2010/0039747 by Sansoni.  
With regard to claims 1 and 2, Kobayashi teaches a substrate processing apparatus comprising a substrate spin chuck (item 2 in Figures 1, 2A, and 4A; reads on substrate stage) configured to secure a substrate thereon, wherein the chuck comprises a chuck base and a plurality of holding pins distributed on the supporting base for holding an edge of the substrate (Par. 0039-0045).  Kobayashi’s apparatus comprises a spin motor (item 22 in Figure 1; reads on motion mechanism) configured to rotate the chuck (Par. 0041).  Each holding pin comprises a base section (such as item 51B and 61B in Figure 1) fixed to the chuck base, and each holding pin comprises a clamping section (such as 50B and 60B in Figure 1) that comprises a vertical portion (such as item 53B and 63 B in Figure 1) and a slanting guide portion (item 52B and 62B in Figure 1; Par. 0039-0047).  Each holding pin clamping section is movable relative to its respective holding pin base section such that the clamping section can move in order to clamp or release a substrate (Par. 0042-0047).
Kobayashi does not teach that each clamping section comprises a concave front surface with a first opening formed in the concave front surface.
Kim teaches that when clamping the edge of a rotating substrate, gripping clamps can each comprise a V-shaped concave gripping groove (described in Par. 0083) that comprises a draining hole formed in the groove, wherein the draining holes advantageously allow liquid used to treat the rotating substrate to be drained away from the regions where the rotating substrate is gripped (Par. 0076 and 0083).  Kim teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi by replacing each clamping section of the holding pins with a clamp of the type taught by Kim, wherein the clamp comprises a V-shaped groove and a draining opening through the apex of the V of the V-shaped groove.  In this combination of Kobayashi in view of Kim, each clamp is moveable with respect to the respective holding pin base section (such as item 51B and 61B in Kobayashi’s Figure 1) such that Kobayashi’s substrate-gripping technique can still be performed.  Kim teaches that such clamps can be successfully used to grip a substrate’s edge, and the motivation for performing the modification was provided by Kim, who teaches that the draining openings of such clamps can advantageously allow used liquid to be drained from the regions where the rotating substrate is gripped.  In this apparatus of Kobayashi in view of Kim, each clamp draining hole guides liquid from a front end of the opening to a back end of the opening.  
The combination of Kobayashi in view of Kim does not teach that the front end of the first opening is larger than the back end.  Kim teaches that the purpose of having a front end of the first opening in a V-shaped gripping groove is to allow used treatment liquid moved towards the groove by rotational force to enter a draining opening such 
The combination of Kobayashi in view of Kim teaches that each holding pin base section (such as item 51B and 61B in Kobayashi’s Figure 1)  is fixed to the chuck base, but the combination of Kobayashi in view of Kim does not teach that the fixing is performed with a threaded bolt.
Sansaoni teaches that different portions of a substrate support can be fixed together by a thread bolt (Par. 0079).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim such that each holding pin base section (such as item 51B and 61B in Kobayashi’s Figure 1) fixed to the chuck base is fixed using a respective threaded bolt.  In this apparatus of Kobayashi in view of Kim in view of Sansaoni, each holding pin base has a vertical hole through which the respective threated bolt can extend in order to connect the holding pin base to the chuck base.  The motivation for performing the modification was provided by Sansaoni, who teaches that different portions of a substrate support can be fixed together by a thread bolt.  
The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the respective vertical hole of each holding pin base has an upper treaded portion and a lower, smooth, square portion.  However, in the art of bolting one object to another, it is well known that an entire hole does not need to be threaded and that a portion of a bolt hole can be smooth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that each holding pin base bolt hole comprises a threaded portion and smooth portion.  In the art of bolting one object to another, it is well known that an entire hole does not need to be threaded and that a portion of a bolt hole can be smooth, and the motivation for performing the modification would be that such a bolt hole could successfully be used in bolting one object to another. 
The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the threaded portion of each holding pin base bolt hole is above the respective smooth portion of that holding pin base bolt hole.  However, in accordance with MPEP 2144.04, Rearrangement of Parts
The combination of Kobayashi in view of Kim in view of Sansaoni, as developed thus far, does not teach that the smooth portion of each bolt hole is square shaped.  However, in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that each bolt hole smooth portion is square shaped.  Such a smooth portion merely has to allow for the passage of a bolt, and the motivation for performing the modification is that a square-shaped passage could successfully allow for the passage of a bolt.  
With regard to claim 3, the combination of Kobayashi in view of Kim in view of Sansaoni, as constructed thus far, does not recite that the front end of the first opening has an upper portion that is above the substrate.  However, as can be seen above in Kim’s Figure 16, Kim teaches having the upper portion of the front of the opening above the height of the substrate such that liquid spun from the top of the rotating substrate can enter the opening, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi in view of Kim in view of Sansaoni such that the upper portion of the front of each holding pin’s opening is above the height of the substrate, thus allowing liquid flung from the rotating substrate to get advantageously channeled into the openings.  
The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the rest of the front end of an opening of holding pin is blocked by the substrate horizontally.  However, since the combination of Kobayashi in view of Kim in view of Sansaoni doesn’t teach supplying liquid to the bottom of the substrate, there is no need Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the rest of the front ends of the openings (relative to the upper portions above the substrate) are horizontally blocked the substrate.  Such a change represents a simple rearrangement of parts, and the motivation would be that there is no need for the openings to extend below the substrate because there is no liquid below the substrate to gather.  
With regard to claims 4 and 5, the combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the first opening has a width, in the plan view, which is no less than 10% of a front surface of a holding pin, in the plan view.  
Kim teaches that the purpose of having a draining opening in a V-shaped gripping groove is to allow used treatment liquid moved towards the groove by rotational force to be drained away (Par. 0074-0083).  Therefore, Kim is considered to teach that the width of such an opening, in the plan view, is a result-effective variable because the width affects how quickly a given volume of the used liquid at the groove can be drained away from the substrate.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the width of each draining opening, in the plan view, of each V-shaped groove is optimized because that width is a result-effective variable that affects how quickly a given volume of the used liquid at a groove can be drained away from the substrate.  
With regard to claim 6, the combination of Kobayashi in view of Kim in view of Sansaoni is discussed above in the obviousness rejection of claim 3.  The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the height of V-shaped groove’s draining opening is greater than or equal to the thickness of the substrate.  However, in the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate.  Therefore, the height of draining openings of the V-shaped grooves is considered to be a result-effective variable because the height affects how quickly a given volume of the used liquid at a groove can be drained away from the substrate.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the height of each V-shaped groove’s draining opening is optimized because the height of each such opening is a result-effective variable that affects how quickly a given volume of the used liquid at a groove can be drained away from the substrate.
With regard to claim 7, the combination of Kobayashi in view of Kim in view of Sansaoni, as developed thus far, does not teach that the front end of a V-shaped groove’s draining opening is circular.
Kim teaches that when using a draining opening (item 260c in Figure 12) in a substrate holder to drain used treatment liquid away from a held substrate, a circle-shaped draining opening can successfully be used to perform the draining (Par. 0074-0079).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the draining opening of each V-shaped groove is circular and has a circle shape at its front end.  The motivation for performing the modification is that such a modification represents a simple change of shape (see MPEP 2144.04, Changes in Shape) and because Kim teaches that when using a draining opening in a substrate holder to drain used treatment liquid away from a held substrate, a circle-shaped draining opening can successfully be used to perform the draining.
The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the diameter of a V-shaped groove’s draining opening is 1.5 times the thickness of the substrate.  However, in the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate.  Therefore, the diameter of the draining openings of the V-shaped grooves is considered to be a result-effective variable because the diameter affects how quickly a given volume of the used liquid at a groove can be drained away from the substrate.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the diameter of each V-shaped groove’s draining opening is optimized because the diameter of each such opening is a result-effective variable that affects how quickly a given volume of the used liquid at a groove can be drained away from the substrate.
With regard to claim 8, the combination of Kobayashi in view of Kim in view of Sansaoni is discussed above in the obviousness rejection of claim 3.  The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that a V-shaped groove’s draining opening is tilted such that the front end of the opening is above a back end of the opening.  However, in the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate, and in the art of draining liquid it is well known that liquid flows down a slope.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that each V-shaped groove’s draining opening slopes downwards such that the front end of each opening is above its back end.  In the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate, and the motivation for performing the modification is to allow the sloped nature of the draining openings to aid in the draining of the used liquid due to the well-known fact that that liquid flows down a slope.   
With regard to claim 9, the combination of Kobayashi in view of Kim in view of Sansaoni is discussed above in the rejection of claim 1.  In the combination of Kobayashi in view of Kim in view of Sansaoni, each holding pin’s V-shaped accommodation groove comprises a first opening.
The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that a holding pin’s V-shaped accommodation groove comprises a plurality of openings.  
Kim teaches that when using an opening in a substrate accommodation groove to guide liquid away from a rotating substrate, an accommodation groove can comprise a second opening to further contribute to guiding liquid away from a rotating substrate (Par. 0080 and 0081).   
In accordance with MPEP 2144.04, Duplication of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that each V-shaped accommodation groove comprises a second, duplicate opening for guiding used liquid away from the rotating substrate.  Kim teaches that when using an opening in a substrate accommodation groove to guide liquid away from a rotating substrate, an accommodation groove can comprise a second opening to further contribute to guiding liquid away from a rotating substrate, and the motivation for performing the modification would be to have each duplicate opening aid in the removal of used liquid from the rotating substrate.  
The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the combined width of the front ends of a pin’s two openings (openings in that pin’s accommodation groove) is between 10% and 50% of the width of a front surface of that pin.  However, in the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the openings of each pin is to drain away used treatment liquid from the substrate, and therefore, the width of the openings, in the plan view, is considered to be a result-effective variable because the width of the openings affects how quickly a given volume of the used liquid at the groove can be drained away from the substrate.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in .  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0284585 by Kobayashi in view of U.S. 2004/0020520 by Kim in view of U.S. 2010/0039747 by Sansoni as applied to claim 1 above, and further in view of U.S. 2008/0203636 by Schenck.  
With regard to claim 10, the combination of Kobayashi in view of Kim in view of Sansaoni fails to teach that the holding pins comprise a taped side surface that intersects a substrate-edge-facing front surface of the holding pin.  
Scheck teaches that when holding a substrate with contacting elements (items 18 in Figures 1 and 2), each contacting element can comprise tapered side surfaces that taper towards a front surface (item 24 in Figure 2) that comes into actual contact with the substrate (Par. 0028 and 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such the front face of each V-shaped accommodation grove that contacts the substrate is minimized by having the front face be a face at the end of tapered sidewalls that intersect the front face, wherein the tapered side walls taper towards the front face of the V-shaped accommodation grove.  Scheck teaches that when holding a substrate with contacting elements, each contacting element can 
With regard to claim 11, the combination of Kobayashi in view of Kim in view of Sansaoni in view of Scheck does not teach that at least one tapered side of a holding pin surface cuts a width of the front surface in a plan view by at least 20% compared to a natural width of the front surface in the plan view without the at least one tapered side surface.
However, Kim teaches that when using a holding device (illustrated in Figure 12) to hold an edge of a rotating substrate, it is desirable to having the holding device shaped so as to minimize the amount of actual contact between the holding device and the substrate (Par. 0079).  Indeed, in the art of semiconductor substrate processing, it is well known that minimizing contact between a substrate and substrate-processing equipment is desirable because frictional contact can undesirably cause the formation of small particles that can potentially contaminate the substrate.  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni in view of Scheck such that the extent to which the tapered side surfaces reduce the front face of each V-shaped accommodation groove is optimized because the size of the portion of the V-shaped accommodation grove that actually contacts the substrate is a result-effective variable that affects how much physical contact there is between the pins and the substrate.  Kim teaches that when using a holding device (illustrated in Figure 12) to hold an edge of a rotating substrate, it is desirable to having the holding device shaped so as to minimize the amount of actual contact between the holding device and the substrate (Par. 0079).  Indeed, in the art of semiconductor substrate processing, it is well known that minimizing contact between a substrate and substrate-processing equipment is desirable because frictional contact can undesirably cause the formation of small particles that can potentially contaminate the substrate.  
Claims 12, 14-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over over U.S. 2016/0284585 by Kobayashi in view of U.S. 2004/0020520 by Kim in view of U.S. 2010/0039747 by Sansoni.
With regard to claim 12, Kobayashi teaches a substrate processing apparatus comprising a substrate spin chuck (item 2 in Figures 1, 2A, and 4A; reads on substrate stage) configured to secure a substrate thereon, wherein the chuck comprises a chuck base and a plurality of clamps distributed on the supporting base for holding an edge of the substrate (Par. 0039-0045).  Kobayashi’s apparatus comprises a spin motor (item 22 in Figure 1; reads on motion mechanism) configured to rotate the chuck (Par. 0041).  
Kobayashi teaches that the chuck holds a semiconductor substrate (Par. 0002), but Kobayashi does not recite that the semiconductor substrate is silicon.  However, applicant’s limitation specifying that the substrate is a silicon substrate is considered to recite intended use (see MPEP 2114 and 2115) of the apparatus, and therefore, the limitation is not considered to carry patentable weight.  The apparatus of Kobayashi is structurally capable of holding and treating a silicon semiconductor substrate.
Kobayashi teaches that the apparatus comprises a liquid dispenser (item 15 in Figure 1) configured to dispense liquid onto the top surface of the rotating substrate, but Kobayashi does not recite that the dispensed liquid is cleaning liquid.  However, applicant’s limitation specifying that the dispensed liquid is cleaning liquid is considered to recite intended use (see MPEP 2114 and 2115) of the apparatus, and therefore, the limitation is not considered to carry patentable weight.  The apparatus of Kobayashi is structurally capable of having the liquid dispenser dispense cleaning liquid.  
Kobayashi does not teach that each clamping section comprises a concave front surface with a first opening formed in the concave front surface.
Kim teaches that when clamping the edge of a rotating substrate, gripping clamps can each comprise a V-shaped concave gripping groove (described in Par. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi by replacing each clamping section with a clamp of the type taught by Kim, wherein the clamp comprises a V-shaped groove and a draining opening through the apex of the V of the V-shaped groove.  In this combination of Kobayashi in view of Kim, each clamp is moveable with respect to the respective base section (such as item 51B and 61B in Kobayashi’s Figure 1) such that Kobayashi’s substrate-gripping technique can still be performed.  Kim teaches that such clamps can be successfully used to grip a substrate’s edge, and the motivation for performing the modification was provided by Kim, who teaches that the draining openings of such clamps can advantageously allow used liquid to be drained from the regions where the rotating substrate is gripped.  In this apparatus of Kobayashi in view of Kim, each clamp draining hole guides liquid from a front end of the opening to a back end of the opening.  
The combination of Kobayashi in view of Kim does not teach that the front end of the first opening is larger than the back end.  Kim teaches that the purpose of having a front end of the first opening in a V-shaped gripping groove is to allow used treatment liquid moved towards the groove by rotational force to enter a draining opening such that the liquid can be removed through the draining opening (Par. 0074-0083).  Therefore, Kim is considered to teach that the width of such an opening front end is a result-effective variable because the width affects the volume of used liquid that can enter the draining opening, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim such that the width of the front end of each first opening is optimized.  
The combination of Kobayashi in view of Kim teaches that each clamp base section (such as item 51B and 61B in Kobayashi’s Figure 1) is fixed to the chuck base, but the combination of Kobayashi in view of Kim does not teach that the fixing is performed with a threaded bolt.
Sansaoni teaches that different portions of a substrate support can be fixed together by a thread bolt (Par. 0079).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim such that each clamp base section (such as item 51B and 61B in Kobayashi’s Figure 1) fixed to the chuck base is fixed using a respective threaded bolt.  In this apparatus of Kobayashi in view of Kim in view of Sansaoni, each clamp base has a vertical hole through which the respective threated bolt can extend in order to connect the clamp 
The combination of Kobayashi in view of Kim in view of Sansaoni, as constructed thus far, does not recite that the front end of the first opening has an upper portion that is above the substrate.  However, as can be seen above in Kim’s Figure 16, Kim teaches having the upper portion of the front of the opening above the height of the substrate such that liquid spun from the top of the rotating substrate can enter the opening, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi in view of Kim in view of Sansaoni such that the upper portion of the front of each holding pin’s opening is above the height of the substrate, thus allowing liquid flung from the rotating substrate to get advantageously channeled into the openings.  
The combination of Kobayashi in view of Kim in view of Sansaoni does not teach that the rest of the front end of an opening of holding pin is blocked by the substrate horizontally.  However, since the combination of Kobayashi in view of Kim in view of Sansaoni doesn’t teach supplying liquid to the bottom of the substrate, there is no need for the openings to extend below the substrate because there is no liquid below the substrate to gather.  Therefore, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the rest of the front ends of the openings (relative to the upper portions above the substrate) are horizontally blocked the substrate.  Such a 
With regard to claim 14, the combination of Kobayashi in view of Kim in view of Sansaoni does not teach that plan view width of the first hole is between 10% and 50% of the width of the V-shaped accommodation groove.  However, Kim teaches that the purpose of having a draining opening in a V-shaped gripping groove is to allow used treatment liquid moved towards the groove by rotational force to be drained away (Par. 0074-0083).  Therefore, Kim is considered to teach that the width of such an opening, in the plan view, is a result-effective variable because the width affects how quickly a given volume of the used liquid at the groove can be drained away from the substrate.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the plan view width of each draining opening of each V-shaped groove is optimized because that width is a result-effective variable that affects how quickly a given volume of the used liquid at a groove can be drained away from the substrate.  
With regard to claim 15, in the apparatus of Kobayashi in view of Kim in view of Sansaoni, the draining opening in each V-shaped accommodation groove is located at the apex (that this, the deepest part) of the V of the corresponding V-shaped accommodation groove.  In the combination of Kobayashi in view of Kim in view of Sansaoni, since the top of the opening of each accommodation groove is above the 
With regard to claim 16, the combination of Kobayashi in view of Kim in view of Sansaoni does not teach that a V-shaped groove’s draining opening is tilted such that the front end of the opening is above the back end of the opening.  However, in the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate, and in the art of draining liquid it is well known that liquid flows down a slope.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that each V-shaped groove’s draining opening slopes downwards such that the front end of each opening is above its back end.  In the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate, and the motivation for performing the modification is to allow the sloped nature of the draining openings to aid in the draining of the used liquid due to the well-known fact that that liquid flows down a slope.   
With regard to claim 17, in the apparatus of Kobayashi in view of Kim in view of Sansaoni, each clamp has its recess area (with the V-shaped groove), and the lowermost part of each clamp integral with that recess area can be considered a “base section” that is integral with the recess area, and this “base section” is indirectly secured to the chuck base via the corresponding threaded bolt.  
With regard to claim 21, in the combination of Kobayashi in view of Kim in view of Sansaoni developed in the rejection of claim 12, a section of each wafer clamp comprising the V-shaped accommodation groove corresponds to applicant’s clamp section.  
With regard to claim 22, in the apparatus of Kobayashi in view of Kim in view of Sansaoni, the draining opening in each V-shaped accommodation groove is located at the apex (that this, the deepest part) of the V of the corresponding V-shaped accommodation groove.  
With regard to claim 23, in the combination of Kobayashi in view of Kim in view of Sansaoni, the diameter of the front opening is optimized, as discussed above in the rejection of claim 21.
The combination of Kobayashi in view of Kim in view of Sansaoni, as developed thus far, does not teach that the front end of a V-shaped groove’s draining opening is circular.
Kim teaches that when using a draining opening (item 260c in Figure 12) in a substrate holder to drain used treatment liquid away from a held substrate, a circle-shaped draining opening can successfully be used to perform the draining (Par. 0074-0079).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that the draining opening of each V-shaped groove is circular and has a circle shape at its front end.  The motivation for performing the modification is that such a modification represents a simple change of shape (see MPEP 2144.04, Changes in Shape) and because Kim teaches that when using a draining opening in a substrate holder to drain used treatment liquid away from a held substrate, a circle-shaped draining opening can successfully be used to perform the draining.
With regard to claim 24, the combination of Kobayashi in view of Kim in view of Sansaoni does not teach that a V-shaped groove’s draining opening is tilted such that the front opening of is above the back opening.  However, in the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate, and in the art of draining liquid it is well known that liquid flows down a slope.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi in view of Kim in view of Sansaoni such that each V-shaped groove’s draining opening slopes downwards such that the front opening is above the corresponding back opening.  In the combination of Kobayashi in view of Kim in view of Sansaoni, the purpose of the draining openings in the V-shaped grooves is to drain away used liquid that has been used to treat the top of a rotating substrate, and the motivation for performing the modification is to allow the sloped nature of the draining openings to aid in the draining of the used liquid due to the well-known fact that that liquid flows down a slope.   

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 27, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714